COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO.
02-12-00042-CV 
 



Legend Healthcare Gainesville, LP d/b/a Pecan Tree
  Manor


 


APPELLANT




 
V.
 




Josephine Barnes, Terri Baize, and Marie Hauser, Individually
  and on Behalf of the Estate of Theresa Sue Macri


 


APPELLEES 



 
------------
 
FROM THE 235th District Court OF Cooke COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We have
considered the parties’ “Joint Motion To
Dismiss.”  It is the court’s opinion that the motion should be granted;
therefore, we dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1), 43.2(f).
         
Costs of the appeal shall be paid by appellant, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
 
                                                                            
PER CURIAM
PANEL: 
MEIER, MCCOY, and GABRIEL, JJ.  
 
DELIVERED:
 November 15, 2012







[1]See Tex. R. App. P. 47.4.